Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 27-36 in the reply filed on 02/04/2022 is acknowledged. Claims 37 and 64-65 are withdrawn. 
Claim Objections
Claim 27 objected to because of the following informalities:  
Claim 27 recites the limitation of “the lower surface layer being attached to the body, and comprising attachment elements suitable for attaching the lower surface layer to an abrading article” these claimed “attaching elements” are different from the “attachment elements” claimed at the start of claim 27, to differentiate from the previous recitation of this part the “attaching elements” claimed in the limitation above should be changed to “additional attachment attachments”. Appropriate correction is required. 
Claim 29 recites the limitation of “the attachment elements on the body and/or the lower surface layer enable re-attachment” the claimed “attaching elements” of the lower surface layer are different from the “attachment elements” on the body. For clarity this limitation should be corrected to “the attachment elements on the body and/or the additional attachment elements of the lower surface layer enable re-attachment”. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guido Valentini (US 20160158920 A1; Hereinafter “Valentini”).
Regarding Claim 27 Valentini discloses A backing pad (Pad 60 See Fig. 2-8) suitable for use in an abrading apparatus adapted to provide suction pressure (See ¶14), the backing pad comprising:
a body (Carrier Layer 31 and 33, See Fig. 4, 6) comprising attachment elements (Elements on Top Surface of 31, See Fig. 4) suitable for attaching the body to the abrading apparatus (Via threaded rod 61 and surrounding portion at the top of 31, Fig. 4 and connection with an apparatus in Fig. 1),
 a lower surface layer having a lower surface (60b, See Fig. 4), the lower surface layer being attached to the body (See Figs. 2-8), and comprising additional attachment elements (elements making up hook and loop fastener of Adhesive Layer 32, Fig. 8) suitable for attaching the lower surface layer to an abrading article (See ¶18);
an outer side wall (Outside Surface 37, Fig. 4, 6) enclosing the body and the lower surface layer at least one medial conduit (See Fig. 3, Medial Holes 35 and Channels 36) suitable for conveying air and abrading debris from the lower surface (¶20-21, See Figs. 4, 6), the at least one medial conduit terminating with an orifice on the lower surface (See Fig. 3 and 4 showing that the holes 35 end in a orifice of the lower surface 60b); and
at least one peripheral conduit (Additional Channel 41, Fig. 3) suitable for conveying incoming air onto the lower surface (¶20-21; ¶71 -72), the at least one peripheral conduit extending from the outer side wall and terminating with an orifice on the lower surface (Hole 40, See Fig. 3-4), and being separated from the at least one medial conduit by a continuous portion of the backing pad (See Fig. 3, How hole 40 is being separated by a continuous portion of the backing pad to medial holes 35; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U)).

Regarding Claim 28 Valentini discloses the backing pad according to claim 27, wherein the backing pad further comprises at least one central conduit (Central Recess 34, Fig. 3), the at least one central conduit: 
terminating with an orifice on the lower surface (See Fig. 3, ¶15, 24-26) and being suitable for conveying incoming air onto the lower surface or conveying air and abrading debris from the lower surface (¶24-26); and
being separated from the at least one medial conduit and the at least one peripheral conduit by an unbroken portion of the backing pad (See 34 on Fig. 3; as it is separated by and unbroken portion from medial conduit holes 35, channels 36 and the peripheral conduits 41; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U))).

Regarding Claim 29 Valentini discloses the backing pad according to claim 27, wherein the attachment elements on the body and/or the additional attachment elements of the lower surface layer enable re-attachment (See ¶18).

Regarding Claim 30 Valentini discloses the backing pad according to claim 27, wherein the at least one central conduit (Central Recess 34, See Fig. 3), and/or the at least one medial conduit (Medial Holes 35 and Channels 36, Fig. 3) is/are orifices which extend through the body and the lower surface layer of the backing pad (See Fig. 3).

Regarding Claim 31 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit is a groove (See 41, See Fig. 3) on the lower surface having an open end (Opening 37a See Fig. 3, 5) at the outer side wall (See Fig. 3).

Regarding Claim 33 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) extends towards the center of the backing pad past at least one of the medial conduits (See Fig. 3, On how the peripheral conduits radially go past some of the holes 35 and the peripheral conduit 41 is angled towards the center of the pad).
Regarding Claim 34 Valentini discloses the backing pad according to claim 27, wherein the backing pad has a circular shape (See Fig. 2-8).

Regarding Claim 35 Valentini discloses the backing pad according to claim 34, wherein the backing pad (Pad 60, See Fig. 2-8) further comprises a plurality of the medial conduits (Holes 35 and Channels 36) arranged along at least one concentric circle which is/are concentric with the center of the backing pad (See Fig. 3 and the plurality of medial conduits arranged along the concentric circle that is at the center of the backing pad).

Regarding Claim 36 Valentini discloses the backing pad according to claim 27, wherein at least one of the medial conduits (Holes 35 and Channels 36, Fig. 3) or at least one of the peripheral conduits (Additional Channel 41, Fig. 3) has an elongated orifice on the lower surface of the backing pad (See Fig. 8, how the holes 35 have elongated channels 36 on the lower surface of the backing pad 60b, and channel 41 has an elongated orifice starting from 37a and ending in orifice 40 See Fig. 3, 4, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Raffi Piliguian (US 7377837 B2; Hereinafter “Raffi”).
Regarding Claim 32 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) comprises a groove (See Fig. 3) on the lower surface and an orifice on the outer side wall (Opening 37a See Fig. 3, 5). Valentini is silent to the groove on the lower surface with at least two closed ends, as the groove of valentine has only one closed end. Raffi discloses a grinding or polishing machine or device having a grinding or polishing disc for grinding that generates vacuum pressure wherein the grinding or polishing disks (pads) are presented with a plurality of combination of slots (grooves). Specifically figures 15E, 15H, 18D and 18E disclose the polishing disks/pads having grooves (slots) with at least two closed ends. 
Thus, it would have been obvious It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing pad of Valentini to incorporate the teachings of Raffi and provide the groove of the peripheral conduit with at least two closed ends. Since it is known in the art to that the configuration of the slots (grooves) may be selected depending upon the uses to which the grinding or polishing disc (backing pad) is to be put, the type of device into which the grinding or polishing discs are to be installed and the like (Raffi, Col 7 Line 21-27). Thus, those skilled in the art may select the desired combination of slots and configurations thereof as required for any given application. (Raffi, Col 7 Line 25-27)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castro et al. (US 9975219) - Relates to a backing pad with slots with multiple holes which allows the placement of the disc in the backing pad wherein the remaining holes of the disc match with the slots that are designed for suction.
Donald H. Hutchins (US 5582541 A) – Relates to a portable abrading tool including a tool body and a head, with the head containing passages for conducting a suction induced flow of intermixed air, water and abraded particles from the work surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723